The judgment of the Supremé Court was entered,
Per Curiam.
— The defendants avowed for rent, after a replevy of the goods and delivery thereof to the plaintiff, and accepted a verdict for the defendants without more, by entering judgment thereon. Whether this verdict and judgment will avail him in the end, we are not now called upon to say. But if there be error in this, it is one of which the plaintiff cannot complain. He has his goods.
The other error insisted upon is not available. This action was for the distress for the rent of October. The action in the Common Pleas, No. 4, was for the distress for the rent of November. The latter action was not concluded by judgment until the 17th *54of November 1876, after the verdict had been rendered in the present action in October previously. The second suit, on account of the November rent, was neither pleaded nor given in evidence, if indeed it could have been.. Clearly, it was not' matter which could be set up in arrest of judgment on the verdict of the previous October, for a different month’s rent.
We discover no error in the record, and the judgment is therefore affirmed.